UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-7079



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JULIO PEREZ-RODRIGUEZ,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
Chief District Judge. (6:89-cr-00203-NCT-4)


Submitted:   August 14, 2008                 Decided:   August 22, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Carr Allen, III, Federal Public Defender, Thomas Norman
Cochran, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Angela Hewlett Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julio Perez-Rodriguez appeals the district court’s order

denying   his   motion   for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Perez-Rodriguez, No. 6:89-cr-

00203-NCT-4 (M.D.N.C. June 20, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   AFFIRMED




                                      2